                     Case 1:19-cv-01599 Document 1-3 Filed 05/31/19 Page 1 of 5




                    IN THE SUPERIOR COURT FOR THE DISTRICT OF COLOMBIA
                                                 CIVIL DIVISION
JAtvŒSE JONES
84 Galveston Street, S.W.
Washington, D.C. 20032

            Plaintiff
                                                        *         Case No.:       2019 CA 003042 B
V,                                                      *
                                                        *
W ASHfNGTON ìvŒTROPOUTAN                                *
AREA TRANSIT AUTHORITY                                  *
600 Fifth Street, NW                                    *
Washington, DC 2000 I                                   *
                                                        *
           Defendant.                                   *
                                                        *
 ,;,   *        *    *    *   *    *    *    *    *     *   >!<   *   *       *    *   ,¡,:   *   ****    *
                                                      COì\lPLAINT


           COJVlES NOW Plaintiff, Jamese Jones, by and through her attorneys, Seann P. Malloy and

Malloy Law Offices, LLC, and brings forth this lawsuit, and in support thereof states as follows:

                                                       PARTIES

           1.         Plaintiff is an adult resident of the District of Columbia.

           2.         Upon information and belief Defendant, Washington Metropolitan Area Transit

Authority (hereinafter the "Defendant" or •'WMATA") is an interstate compact governmental entity

which operates the Metrorail and Metrobus systems in the Washington, D.C. metropolitan area,

                                        JURISDICTION AND VENUE

           3.         Jurisdiction is vested in this Court pursuant to D.C. Code § 11-921 (l 98 l

edition).
                                                  COUNT I
                                                 (Negligence)

           4.         Paragraphs I ----3 (one through three) are incorporated by reference as if fully

restated herein.




                                                                                                    EXHIBIT A
                Case 1:19-cv-01599 Document 1-3 Filed 05/31/19 Page 2 of 5




        5.          On or around July   2ï, 2018 at around 07 :30 a.m., Plaintiff was exiting the A8 bus

operated by Defendant's employee.

        2.          The driver of Defendant's bus negligently and prematurely dosed the doors of the

bus as Plaintiff was exiting, slamming the door on Plaintiff's body and causing Plaintiff to sustain

serious injuries.

        3.      11,e incident and resulting injuries would not have occurred but for the fact that

Defendant's employee negligently operated the bus in a careless and reckless manner, negligently

failed to keep a proper lookout, and negligently failed to pay furl time and attention to the operation

of the bus.

        4.      As a direct and proximale result of the aforesaid negligence, Plaintiff sustained injury

to all parts of her body, incurred and shall incur medical and out-of-pocket expenses, damage to her

property and lost income.

        4.      Defendant is liable for the bus driver's negligence as he was Defendant's employee

acting in furtherance of Defendant's business.

        WHEREFORE, the premises considered Plaintiff Jamese Jones demands à judgment against

Defendant in the amount of $60,000.00 plus interest and costs of this suit.

                                                  Respectfully submitted,

                                                   Isl Seann P. Mallov
                                                  Serum P. Malloy, Esq. (D.C. Bar #490343)
                                                  Malloy Law Oflìces, LLC
                                                  7910 Woodmont Avenue, Suite 1250
                                                  Bethesda, Maryland 20814
                                                  p/ 202-464-072 7
                                                  fl 888-607"8691
                                                  Seann@maHoy~law.com
                                                  Attorney for Plaintiff




                                                                                           EXHIBIT A
      Case 1:19-cv-01599 Document 1-3 Filed 05/31/19 Page 3 of 5




                         ELE<..,'ION FOR JURY TRIAL

The Plaintiff elects to have the above entitled matter tried before a jury.


                                        /s/ Seann P. J\,falioy
                                       Seann P. Malloy, Esq. (D.C. Bar #490343)




                                                                              EXHIBIT A
                                    Case 1:19-cv-01599 Document 1-3 Filed 05/31/19 Page 4 of 5                                                                                                                      Filed
                                                                                                                                                                                                                    D.C. Superior Court



               S uperror e our t o f"'' ti1e D.is t rie
                                                     . t. o..f e·o ] umma
                                                                                                                                                                                                                    05/me/2019 15:BOPM
                                          Ill                                                                                                                                                                      £.lerk of the Court



                                                                     CIVIL D!VlSION- CIVIL ACTlONS BRANCH
                                                                                            INFORMATION SHEET
           JAMESE. JONES                                                                                                                             2019 CA 003042 B
                                                                                                                  Case Number:                                                                                                           .

                                                   vs
WASHINGTON METROPíLITJ>.N AREA TP.ANSIT AUTHORITY                                                                 O        One of the defendants is being sued
                                                                                                                           in their official capacity.
         Name: (Please I'ri11!)                                                                                                                Relationship to Lawsuit
                                    sesnn        P.   Malloy
         Firns Name: Mailoy Law Offices. LLC
                                                                                                                                                      Œ Attorney for Plaintiff
                                                                                                                                                      o        Sclf{Pm Se)
         Telephone No.:
                   202--464-0727
                                                                  Six digit Unified Bar No.: 490343
                                                                                                                                                      o        Oilier:      ·························""'""""""""'""""'""'"'"'


         TYPE OF CASE: 0 Non-Jurv                                                          ŒJ       <í Person Jury                                    D        ! 2 Person Jury
         Demand:         s     $60,000.00                            •                       .

         PENntNG CASE{Sj RELATED TO THE ACTfON 8E!NG FILED
                                                                                                                                                     Cnlendar s: .. __.                                                         ..

         Case No.:                                                            .                                                                       Calendars:                                                                     .


        ~ Nt\TU~E. qr. su¡ T:                   m @ ..   ·<   (Check< One., lJ ox< O,t[v¿ . .,          ,.   ·,.-·.w.·.w«<>·•···············•W««.w.w.·.·.w.w<.w<..··-«·"'"""'"'"'.."'"'.."'"'··..·------··················---..··-----------···                  ~

        ) A. CONTR..\CTS                                                                           COU,E(.TlON CASES                                                                                                                                                  :
    ¡
    !      O O I Breach of Corurnct                                            O 14 Under $15,0(íU I'M'. Grau ls Consent O l {, Under S25 ,000 Con,cnl Denki.i
   Ì O !12 Hn:m:h of Warranty                                                  O i 7 OVER $25,ûOQ Plif Grants Cnnsl.!nlO l 8 OVER 525,0{)0 Conseui D<:ni~J
   I       O {lii Nctotinbh: lnslrumcnE    O 27 !n~unmi.:t:1Salm,g,mu11               O 16 fim1rar11.·c/Suhmgntion
   I       O !l7 Personul Property               Ó\'Cr S25.üfäì Pìtf. Grunts Co;m:r;I     Over 525,0(iü Consent Denied
   i       O 13 Emplüyrncnl Discrimination O 07 !mmru11,:1:/Submgatìm1                034 l11sm;¡.m:c!S,1hmgmion
   )¡      O 15 Special Educatimi f<;.-c~        Under S2S.000 Pii[ Grants Consent         Uuder 125,000 Coim:111 Denied
    j                                      D 2!1 Mu!Îtlll to C(lnfüm Arhitmlion
   ~                 A   ..     .    """""w••----------··--·····-··············!.~~~~.lÇ.(!!~cl:l!:!.~.Ç~:;..2_!~2                                                                                                                           w••······--········..
   1
   ~
         B. PROPERTY TORTS

   I
   ¡
           C] 01      Automobile
           [J 02 Con\.'cr~ion
                                                                              CJ     O} Destruction of Prívate l'roncrty
                                                                              CJ 04 l'mpwy Lhm:i¡;::                                ·      •
                                                                                                                                                     CJ      !l:'í Trespass
                                                                                                                                                                                                                                                                     Ii
   i! . ._ :~=-~ :'. ~~:.~~ '.~:'.:.~~:.~:.~:~:-~:~: ~.~. ~.~~.~.~.~~:.~~·~· · · ·. · · · · · · · · · · · ·. · · ""'"-·'----·· · · · · ·. · · · · · ·. · · · · · ----·. "'
         C. PERSONAL TORTS
                                                                                                                                                                                                                                              , , --.i
   I
   j       O      01 Abuse nf Process                                         D ro Invasion of Privacy                                               [] I 7 Pcrsnnal injiiry- (Not Automobile,
           O 02 Alicnaticn of Afft:i.:tion                                    D Il
   ¡ . 8 03 A•;siw¡l nm.i ßutwry
   :i                                                                                  Libel ur,J Slander                                                         Not Malnraeticc)
                                                                              O 12 Muiicinus Jri11:di:n.:11œ                                         O ¡fsWron¡¡l~I [kath·{l,fol .M;;:Jpmcücc)
   ,¡            í.14 Automobile- Personal Injury                             D l J Malicious Prnsecutren                                            O !'J Wmngfol Evi,liun
   .!      O os Dcceu (Mi~rcprc~tm!;)tior.)                                   D i4 M,:Í¡lnittiœ Li:g;il                                              CJ ·10 frit-ndiv Suil
           O Of1 Ful;;c Accusation                                            [] l 5 l.!$!p:~:.i;.:, :s:d,.t-! ,i"'''~"'=~ w:;.,,;.;\:l ;><:,::)     Ò 21 ,'\:;hcsl;s
           [JO? Fa!~ Arrest                                                   ìRJ l ú Ncgiìg::m:c• ¡No! Automobiìc.                                  O l2 l oxic/Mass ·rvrlf;
   ~       CJ OH. J:r.!11tl ••••••••••••••••••••••••••••••••,            ,              ~::~••:.~.'.~~~-~~~'.::~••••••••••••,•••••••,,,              §;~. [~~~~~:ini ,. , .----·•····················---•·- .,,,,,, ,. ,,,,. ,J
                                                                             SEE REVERSE SIDE ,\Nü CHECK H~RE.                                        Ir US.GD




                                                                                                                                                                                                              EXHIBIT A
                                   Case 1:19-cv-01599 Document 1-3 Filed 05/31/19 Page 5 of 5


                                                    1-+:-' .... ~u+~'-'....., ('jJ-"~<:7+ \ _;'--'~+~....., .. .Js;:,'-1
                                                    TTTT()TTTTc:tflf\TT r)TTC:C'f" f""'í\TTfTTTNt.'.'il




l..   ~.LJP•-:lS~
      O 811ft'"WH!,Hf:\nqr.wr.u¡
                        s. .. ~--·····-·
                                                                                 .
      □ 8~ ~liìíiN?tfYk,,I\JNH!r.'llJI~
      '-'---'   11.:~
                                                                                         .    .         .
                                                                         r7          II> !.U">!îr:CI rmnlll!À
                 ;.s,..,,..t '-•- ·¡- G. • I   \i   1 ; .-

                          •
      u Ui":Jii'rfl& ·~cl,\i1JVi?wu
      l,__,J    i 4     ,a~-;• ··•.u--r···:-
                                                                         r1
                                                                         ;_,_J
                                                                                 '%i'é-:½~1tJtiWßlf/£~mu~· 1~enf.~.;r. ~ ¡ (l-1101 i
                                                                                 ..,1~ 97--;•           ,,·-·-·-••··f   (' ........ ~~:,,,
                                           ,




Il



                                                                         □       ¡~ npr.¡ ouutm.i1mqou
                                                                                     , t~   s..:.-•--   'f -~·-•;-:-~-··•:··-   u-·s··- ··-

                                                                                                                                              -
                                                                                                                                              r7 J:5
                                                                                                                                                                    .l·~¡w:-s.c¡;_.1 f(lll
                                                                                                                                                                    iJl:j.,lJ~r, V'JCèpffU!C2 ¡'!Cl!
                                                                                                                                              L...-.J         .JJ    i1 ··1-   -.,,à~     r,,.-

                                                                                                                                              r,              11,rK./J#h1,lW1:d-.:\pm1n t,)
                                                                                                                                              i..........,; ....   i"',····         \.,           .




     &..---S "'••··




                •••• ,.        ·    ,.     ·            ,    ,   ,u,,.
                                                                                               .
                                                                          ,,.-.··••·• ·u · ·· .. ·



                                                                                                                                                                                    rriw




                                                                                                                                                                                                      EXHIBIT A
